12/07/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0343
                          DA 22-0343


 DANIEL PERL, SANDRA PERL,
 Individually and As Trustees of the D.
 & S. Perl Family Trust Dated August
 24th, 1998,

            Plaintiffs and Appellants,
                                               ORDER
       v.

 CHRISTOPHER GRANT,
 Individually and as Trustee of the
 Grant Revocable Trust Dated July 18,
 2008, the GRANT REVOCABLE
 TRUST DATED JULY 18, 2008, and
 GRANT CONSTRUCTION, LLP,

            Defendants and Appellees.

      Pursuant to Rule 26(1), M. R. App. P., Appellants are hereby granted an

extension up to and including January 17, 2023, in which to file the Reply Brief in

this matter.

      No further extensions will be granted.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            December 7 2022